Exhibit 10.2
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
     AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, dated as of March 3, 2008
(this “Amendment No. 1”), is by and among Wachovia Bank, National Association, a
national banking association, in its capacity as administrative agent pursuant
to the Loan Agreement (as hereinafter defined) acting for and on behalf of the
parties thereto as lenders (in such capacity, “Agent”), the parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Builders FirstSource — Dallas, LLC, a Delaware limited liability
company (“Builders Dallas”), Builders FirstSource — Atlantic Group, LLC, a
Delaware limited liability company (“Builders Atlantic”), Builders FirstSource —
Raleigh, LLC, a Delaware limited liability company (“Builders Raleigh”),
Builders FirstSource — Southeast Group, LLC, a Delaware limited liability
company (“Builders Southeast”), Builders FirstSource — Florida, LLC, a Delaware
limited liability company (“Builders Florida”), Builders FirstSource — Northeast
Group, LLC, a Delaware limited liability company (“Builders Northeast”),
Builders FirstSource — Ohio Valley, LLC, a Delaware limited liability company
(“Builders Ohio”), Builders FirstSource — Texas Group, L.P., a Texas limited
partnership (“Builders Texas Group”), Builders FirstSource — Texas Installed
Sales, L.P., a Texas limited partnership (“Builders Texas Installed”), Builders
FirstSource — South Texas, L.P., a Texas limited partnership (“Builders South
Texas” and together with Builders Dallas, Builders Atlantic, Builders Raleigh,
Builders Southeast, Builders Florida, Builders Northeast, Builders Ohio,
Builders Texas Group and Builders Texas Installed, each individually a
“Borrower” and collectively, “Borrowers”) and the companies listed on Schedule 1
hereto (each individually a “Guarantor” and collectively, “Guarantors”).
W I T N E S S E T H:
     WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
have made and may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Loan and Security Agreement,
dated December 14, 2007, by and among Agent, Lenders, Borrowers and Guarantors
(as the same now exists and is amended and supplemented pursuant hereto and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other Financing Agreements;
     WHEREAS, Borrowers, Guarantors, Agent and Lenders have agreed to amend
certain provisions of the Loan Agreement on the terms and subject to the
conditions set forth herein;
     WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
and covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Definitions.

 



--------------------------------------------------------------------------------



 



          (a) Additional Definition. As used herein or in the Loan Agreement or
any of the other Financing Agreements, the term “Amendment No. 1” shall mean
Amendment No. 1 to Loan and Security Agreement by and among Agent, Lenders,
Borrowers and Guarantors, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, and the Loan
Agreement and the other Financing Agreements shall be deemed and are hereby
amended to include, in addition and not in limitation, such definition.
          (b) Amendment to Definitions.
          (i) All references to the term “Applicable Margin” herein and in the
Loan Agreement or any of the other Financing Agreements shall be deemed and each
such reference is hereby amended to mean the following:
     “ “Applicable Margin” shall mean, with respect to Base Rate Loans and
Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below based on the Quarterly Average Excess Availability for the
immediately preceding calendar quarter.

                                      Applicable             Quarterly Average
Excess   Eurodollar Rate   Applicable Base Tier   Availability   Margin   Rate
Margin   1    
Greater than $150,000,000
    1.75 %     .25 %   2    
Less than or equal to $150,000,000 and greater than $50,000,000
    2.00 %     .50 %   3    
Less than or equal to $50,000,000
    2.25 %     .75 %

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar quarter and shall remain in effect until adjusted for the
next calendar quarter, (ii) each adjustment of the Applicable Margin shall be
effective as of the first day of a calendar quarter based on the Quarterly
Average Excess Availability for the immediately preceding calendar quarter,
(iii) the Applicable Margin from December 14, 2007 through January 31, 2008
shall be 1.75% with respect to Eurodollar Rate Loans and .25% with respect to
Base Rate Loans and (iv) the Applicable Margin from February 1, 2008 through
June 30, 2008 shall be the amount for Tier 2 set forth above. In the event that
at any time after the end of a calendar quarter the Quarterly Average Excess
Availability for such calendar quarter used for the determination of the
Applicable Margin was less than the actual amount of the Quarterly Average
Excess Availability for such calendar quarter as a result of the inaccuracy of
information provided by or on behalf of Borrowers to Agent for the calculation
of Excess Availability, the Applicable Margin for such prior calendar quarter
shall be adjusted to the applicable percentage based on such actual Quarterly
Average Excess Availability and any additional interest for the applicable

- 2 -



--------------------------------------------------------------------------------



 



period as a result of such recalculation shall be promptly paid to Agent. The
foregoing shall not be construed to limit the rights of Agent and Lenders with
respect to the amount of interest payable after a Default or Event of Default
whether based on such recalculated percentage or otherwise.”
               (ii) The definition of the term “Eligible LC Inventory” set forth
in Section 1.47 of the Loan Agreement is hereby deleted in its entirety and the
following substituted therefor: “1.47 Intentionally Deleted”.
               (iii) All references to the term “Floating Rate Note Availability
Limit” in the Loan Agreement or any of the other Financing Agreements and each
such reference is hereby amended by deleting the reference to “excluding the
Obligations” at the end thereof.
          (c) Interpretation. For purposes of this Amendment No. 1, all terms
used herein which are not otherwise defined herein, including but not limited
to, those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 1.
     2. Increase in Letter of Credit Limit. Section 2.5(b) of the Loan Agreement
is hereby deleted in its entirety and the following substituted therefor: “(b)
Intentionally Deleted.”
     3. Unused Line Fee. Section 3.2(a) of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:
     “(a) Borrowers shall pay to Agent, for the account of Lenders, monthly an
unused line fee at a rate equal to the applicable rate (on a per annum basis)
determined as provided below calculated upon the amount by which the Maximum
Credit exceeds the average daily principal balance of the outstanding Revolving
Loans and Letters of Credit during the immediately preceding month (or part
thereof) so long as any Obligations are outstanding. Such fees shall be payable
on the first Business Day of each month in arrears and calculated based on a
three hundred sixty (360) day year and actual days elapsed. Such percentages
shall be increased or decreased, as the case may be, to the applicable
percentage (on a per annum basis) set forth below based on the Quarterly Average
Excess Availability for the immediately preceding calendar quarter.

                          Quarterly Average   Unused Line Tier   Excess
Availability   Fee Rate   1    
Greater than $150,000,000
    .50 %   2    
Less than or equal to $150,000,000 and greater than $50,000,000
    .425 %   3    
Less than or equal to $50,000,000
    .375 %

- 3 -



--------------------------------------------------------------------------------



 



provided, that, (i) the applicable percentage shall be calculated and
established once each calendar quarter and shall remain in effect until adjusted
thereafter after the end of the next calendar quarter, and (ii) notwithstanding
anything to the contrary contained herein, (A) the applicable percentage from
December 14, 2007 through January 31, 2008 shall be .30% and (B) the applicable
percentages from February 1, 2008 through June 30, 2008 shall be the amount for
Tier 2 set forth above.”
     4. Letter of Credit Fee. Section 3.2(b) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:
     “(b) Borrowers shall pay to Agent, for the benefit of Lenders, monthly a
fee at the applicable rate determined as provided below (on a per annum basis)
on the average daily outstanding balance of Letters of Credit for the
immediately preceding month (or part thereof), payable in arrears as of the
first Business Day of each month, computed for each day from the date of
issuance to the date of expiration. Such percentages shall be increased or
decreased, as the case may be, to the applicable percentage (on a per annum
basis) set forth below based on the Quarterly Average Excess Availability for
the immediately preceding calendar quarter.

                          Quarterly Average     Tier   Excess Availability   LC
Fee Rate   1    
Greater than $150,000,000
    1.75 %   2    
Less than or equal to $150,000,000 and greater than $50,000,000
    2.00 %   3    
Less than or equal to $50,000,000
    2.25 %

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar quarter and shall remain in effect until adjusted
thereafter after the end of the next calendar quarter, (ii) notwithstanding
anything to the contrary contained herein, (A) the applicable percentage from
December 14, 2007 through January 31, 2008 shall be 1.75% and (B) the applicable
percentages from February 1, 2008 through June 30, 2008 shall be the amount for
Tier 2 set forth above, and (iii) Borrowers shall, at Agent’s option or at the
written direction of the Required Lenders, pay such fees at a rate two (2%)
percent greater than the otherwise applicable rate on such average daily maximum
amount for the period from and after the date of the occurrence of an Event of
Default for so long as such Event of Default is continuing. Such letter of
credit fees shall be calculated on the basis of a three hundred sixty (360) day
year and actual days elapsed

- 4 -



--------------------------------------------------------------------------------



 



and the obligation of Borrowers to pay such fee shall survive the termination or
non-renewal of this Agreement. In addition to the letter of credit fees provided
above, Borrowers shall pay to Issuing Bank for its own account (without sharing
with Lenders) the letter of credit fronting fee of .125% per annum and the other
customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.”
     5. Other Amendments.
          (a) Each of Sections 9.1(b) and 9.1(c) of the Loan Agreement is hereby
amended by deleting the reference to “thirty fifteen (15) days” therein and
substituting “fifteen (15) days” therefor.
          (b) Section 9.19(a)(i) of the Loan Agreement is hereby amended by
deleting the reference to “ninety sixty (60) days” therein and substituting
“sixty (60) days” therefor.
     6. Representations and Warranties. Borrowers and Guarantors represent and
warrant to Agent, Lenders and Issuing Bank the following:
          (a) no Default or Event of Default exists or has occurred and is
continuing as of the date of this Amendment No. 1;
          (b) this Amendment No. 1 and each other agreement to be executed and
delivered by Borrowers and Guarantors in connection herewith has been duly
authorized, executed and delivered by all necessary action on the part of each
Borrower and Guarantor which is a party hereto and, if necessary, their
respective equity holders and is in full force and effect as of the date hereof,
as the case may be, and the agreements and obligations of each of the Borrowers
and Guarantors, as the case may be, contained herein and therein constitute
legal, valid and binding obligations of each of the Borrowers and Guarantors,
enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought;
          (c) the execution, delivery and performance of this Amendment No. 1
(i) are all within each Borrower’s and Guarantor’s corporate, limited
partnership or limited liability company powers and (ii) are not in
contravention of applicable law in any material respect or the terms of any
Borrower’s or Guarantor’s certificate or articles of incorporation, by laws,
limited partnership agreement, operating agreement, or other organizational
documentation, or any material indenture, agreement or undertaking to which any
Borrower or Guarantor is a party or by which any Borrower or Guarantor or its
property are bound; and

- 5 -



--------------------------------------------------------------------------------



 



          (d) all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct as of such date.
     7. Conditions Precedent. The amendments contained herein shall only be
effective upon the receipt by Agent of counterparts of this Amendment No. 1,
duly authorized, executed and delivered by Borrowers, Guarantors and Required
Lenders.
     8. Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof and Borrowers and Guarantors shall not be entitled to any
other or further amendment by virtue of the provisions of this Amendment No. 1
or with respect to the subject matter of this Amendment No. 1. To the extent of
any conflict between the terms of this Amendment No. 1 and the other Financing
Agreements, the terms of this Amendment No. 1 shall control. The Loan Agreement
and this Amendment No. 1 shall be read and construed as one agreement.
     9. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship among the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.
     10. Binding Effect. This Amendment No. 1 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
     11. Entire Agreement. This Amendment No. 1 represents the entire agreement
and understanding concerning the subject matter hereof among the parties hereto,
and supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
     12. Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment No. 1.
     13. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the

- 6 -



--------------------------------------------------------------------------------



 



failure to do so shall not affect the validity, enforceability, and binding
effect of this Amendment No. 1.
     [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be duly executed and delivered by their authorized officers as of the day and
year first above written.

          WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent and a Lender    
 
       
By:
  /s/ Paul Truax    
 
       
Name:
  Paul Truax    
 
       
Title:
  Vice President    
 
       
 
        UBS LOAN FINANCE LLC, as a Lender    
 
       
By:
  /s/ Richard L. Tavrow    
 
       
Name:
  Richard L. Tavrow    
 
       
Title:
  Director Banking Products Services, US    
 
       
 
        GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender    
 
       
By:
  /s/ Michelle Handy    
 
       
Name:
  Michelle Handy    
 
       
Title:
  Duly Authorized Signatory    
 
       

[SIGNATURES CONTINUED ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
BUILDERS FIRSTSOURCE — NORTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — DALLAS, LLC
BUILDERS FIRSTSOURCE — FLORIDA, LLC
BUILDERS FIRSTSOURCE — OHIO VALLEY, LLC
BUILDERS FIRSTSOURCE — ATLANTIC GROUP, LLC
BUILDERS FIRSTSOURCE — RALEIGH, LLC
BUILDERS FIRSTSOURCE — SOUTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — TEXAS GROUP, L.P.
          By: Builders FirstSource — Texas GenPar, LLC, its General
          Partner
BUILDERS FIRSTSOURCE — SOUTH TEXAS, L.P.
          By: BFS Texas, LLC, its General Partner
BUILDERS FIRSTSOURCE — TEXAS INSTALLED SALES, L.P.
          By: BFS Texas, LLC, its General Partner
BUILDERS FIRSTSOURCE, INC.
BUILDERS FIRSTSOURCE HOLDINGS, INC
BUILDERS FIRSTSOURCE FINANCING, INC.
BUILDERS FIRSTSOURCE — COLORADO GROUP, LLC
BUILDERS FIRSTSOURCE — COLORADO, LLC
BFS, LLC
BUILDERS FIRSTSOURCE — FLORIDA DESIGN CENTER, LLC
BUILDERS FIRSTSOURCE — TEXAS GENPAR, LLC
BUILDERS FIRSTSOURCE — MBS, LLC
BFS TEXAS, LLC
BFS IP, LLC
BUILDERS FIRSTSOURCE — INTELLECTUAL PROPERTY, L.P.
          By: BFS IP, LLC, its General Partner
CCWP, INC.

         
 
  By:   /s/ Charles L. Horn
 
  Name:   Charles L. Horn
 
  Title:   Senior Vice President — Finance
 
      and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Amendment No. 1 to Loan and Security Agreement
Guarantors
Builders FirstSource, Inc., a Delaware corporation (“Parent”)
Builders FirstSource Holdings, Inc., a Delaware corporation (“Builders
Holdings”)
Builders FirstSource Financing, Inc., a Delaware corporation (“Builders
Financing”)
Builders FirstSource — Colorado Group, LLC, a Delaware limited liability company
(“Builders Colorado Group”)
Builders FirstSource — Texas GenPar, LLC, a Delaware limited liability company
(“Builders Texas GenPar”)
Builders FirstSource — MBS, LLC, a Delaware limited liability company (“Builders
MBS”)
Builders FirstSource — Florida Design Center, LLC, a Delaware limited liability
company (“Builders Design”)
BFS, LLC, a Delaware limited liability company (“BFS”)
Builders FirstSource — Colorado, LLC, a Delaware limited liability company
(“Builders Colorado”)
BFS Texas, LLC, a Delaware limited liability company (“BFS Texas”)
BFS IP, LLC, a Delaware limited liability company (“BFS IP”)
CCWP, Inc., a South Carolina corporation (“CCWP”)
Builders FirstSource — Intellectual Property, L.P., a Texas limited partnership
(“Builders Intellectual”)

 